DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
The Examiner notes that the Foreign Priority was indicated in Non-Final Office Action dated 04/22/2019 as a typo as no Foreign Priority was been claimed. The lack of priority is made of record and confirmed in this Supplemental Notice of Allowability.

Reasons for Allowance
Claims 1, 4, 5, 8-12, 14-17, 19, 21-23, 25-26, 28 and 29.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination does not teach a low contamination chamber comprising a gas inlet showerhead, a top electrode and a bottom electrode, the top electrode disposed between the gas inlet showerhead and the bottom electrode, there being a top manipulator and a bottom manipulator configured to adjust a vertical distance between the top and the bottom electrodes respectively in response to a measured plasma density levels in a perpendicular direction, the top manipulator and a bottom manipulators being attached to an inner surface of a first sidewall of the chamber (such that they must be attached to the same sidewall), the top and bottom electrodes being formed of a continuous material that extends towards a second sidewall of the chamber and an outlet configured as an exhaust.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716